10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

555 rimsl€li"§£`§ Cd§
WQ’*~` f le' r l}:<'z,§¥“=§r",

ZBlBBEC l l Pl‘l 12'= 2l

Dana leonard Popick LGB¢GEQM§§C'QWW
Kimberly Cae Popick
20733 SW Bool<er Court
Beaverton, Oregon 97003
(503) 332-0861

Wsl{.`ls,.,m_,l`.ir";?;‘trii§??l} \.

Debtors Pro Se

UNITED STATES BANKRUPTCY COURT

FOR TI-]E DISTRICT OF OREGON
9 .
lnre: 5 W#id?”§,Z//L/
Banlcruptey Case No. 18-32608-1:mb7
DANA LEONARD POPICK, and
KIMBERLY CAE POPICK, DEFENDANTS’ M\ISWER, WITH
AFFIRMATIVE DEFENSES
Debtors.

 

WARREN J. HEATER,

Plaintiii`
V.

DANA LEONARD POPICK, and
KIMBERLY CAE POPICK,

Defendants.

 

 

COMES NOW Debtors/Defendants, Dana Leonard Popiek and Kimberly Cae Popick (hereinatter:
“Defendants”), and in response and response to the Complaint presented herein by Plaintit`t; allege and aver as
follows:

1. Defendants admit the allegations ofParagraph l of Plaintiji’s Complaint.

2. Defendants admit the allegations ofParagraph 2 of Plaintitl’ s Cornplaint.

Page ~ 1 - DEFENDANTS’ ANSWER, WITH AFFIRMATIVE DEFENSES

CaS€ 18-03114-tmb DOC 5 Filed 12/11/18

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

3. Paragraph 3 of PlaintiH’ s Complaint contains multiple and dissevered allegations Defendants
have no direct knowledge as to Plaintiii’s current residency, and lack sufficient information upon Which to base
an opinion Defendants admit that Plaintiti_` has standing as a creditor herein, but deny that such standing is
based on the totality of allegations in Plaintiii’ s complaint

4. Defendants admit the allegations ofParagraph 4 ofPlaintiiI’ s Complaint

5. Defendants deny the allegations ofParagraph 5 of Plaintiii'r s Complaint

6. Paragraph 6 ofPlaintii:f’s Comp1aint contains multiple and dissevered allegations Defendants
admit that they Were the managing directors of Emerald Valley Deve1opment, LLC. Defendants deny the
remaining allegations ofParagraph 6.

7 . Defendants admit the allegations of Paragraph 7 of Plaintiii" s Complaint

8. Defendants deny the allegations of Paragraph 8 of P1aintiifs Complaint

9. Defendants deny the allegations of Paragraph 9 of Plaintiffs Complaint

10. Paragraph 10 of Plaintiii’ s Complaint contains mu]tip]e, compound and conclusory allegations;
Defendants admit the allegations ofParagraph 19 ofPlaintii`l"s Complaint, insofar as said allegations relate to the
design to divide and develop the property. To the extent Paragraph 10 ofPlaintiiYS Complaint makes further
factual allegations, they are denied.

11. Defendants admit the allegations of Paragraph 11 ofPlaintiH’s Complaint

12. Paragraph 12 of Plaintii`f s Complaint contains multiple, compound and conclusory allegations;
Defendants admit the allegations ofParagraph 12 of Piaintift's Complaint, insoiar as said allegations re1ate to the
amount of the Note. To the extent Paragraph 12 ofPlaintiiI’ s Complaint makes further Bctual allegations, they
are denied

13. Paragraph 13 of Plaintitt’ s Complaint contains multiple, compound and conclusory allegations;
Defendants admit the allegations ofParagraph 13 of P1ainti1fs Complaint, insofar as said allegations relate to the
execution of the sales contract and the Note. To the extent Paragraph 13 of P1ainti11’ s Complaint makes further
Kctual allegations, they are denied.

14. Paragraph 14 ofPlaintiiI’s Complaint contains multipie, compound and conclusory allegations;

Page - 2 - DEFENDANTS’ ANSWER, WITH AFFIRMATIVE DEFENSES

CaS€ 18-03114-tmb DOC 5 Filed 12/11/18

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

Defendants admit the allegations ofParagraph 14 ofPlaintii`fs Complaint, insotar as said allegations relate to the
execution and delivery of the Note. To the extent Paragraph 14 of Plaintill’ s Complaint makes further factual
allegations, they are denied.

15 . Defendants admit the allegations of Paragraph 15 ofPlaintili’s Corrplaint.

16. Defendants deny the allegations ofParagraph 16 ofPlaintiifs Complaint

17. Defendants admit the allegations ofParagraph 17 ofPlaintiil's Complaint, insofar as said
allegations relate to the encumbrance of the property. To the extent Paragraph 17 of Plaintifl" s Complaint
makes further factual allegations, they are denied.

18. Defendants deny the allegations ofParagraph 18 ofPlaintiH’s Complaint

19. Defendants admit the allegations ofParagraph 19 of Plaintitl’s Complaint, insofar as said
allegations relate to the date and substance of the communication To the extent Paragraph 19 ofPlaintiH’s
Complaint makes further iactual allegations, they are denied.

20. Paragraph 20 of Plaintiil’ s Complaint contains multiple, compound and conclusory allegations;
Defendants admit the allegations ofParagraph 20 ofPlaintiH’s Complaint, insofar as said allegations relate to the
commencement of the foreclosure proceedings To the extent Paragraph 20 ofPlaintili’s Complaint makes
iurther Ectual allegations, they are denied.

21. Defendants deny the allegations ofParagraph 21 ofPlaintifl’s Complaint

22. Paragraph 22 ofPlaintifr’s Complaint requires no response from Defendant.

23. Defendants deny the allegations ofParagraph 23 of Plaintitl's Complaint

24. Defendants deny the allegations ofParagraph 24 ofPlaintiifs Complaint

25. Paragraph 25 of Plaintifr’ s Complaint contains multiple, compound and conclusory allegations;
Det`endants admit the allegations of Paragraph 25 of Plaintiil’ s Complaint, insofar as said allegations relate to the
encumbrances taken against the property. To the extent Paragraph 25 of Plaintii`f s Complaint makes further
factual allegations, they are denied

26. Defendants deny the allegations ofParagraph 26 of Plaintiil's Complaintl

27 . Paragraph 27 of PlaintiH’ s Complaint contains multiple, compound and conclusory allegations;

Page - 3 - DEFENDANTS’ ANSWER, WITH AFFIRMATIVE DEFENSES

CaS€ 18-03114-tmb DOC 5 Filed 12/11/18

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Defendants deny the allegations ofParagraph 27 ofPlaintifl’s Complaint

28. Defendants deny the allegations of Paragraph 28 ofPlaintift’s Complaint

29. Paragraph 29 of Plaintill’ s Complaint contains multiple and dissevered allegations Defendants
have no direct knowledge as to Plaintiif s state of mind, and lack sullicient information upon which to base an
opinion Defendants therefore deny the allegations of Paragraph 29 of Plaintiif s Complaint

30. Paragraph 30 of Plaintiif s Complaint contains multiple, compound and conclusory allegations;
Defendants deny the allegations of Paragraph 30 of Plaintiifs Complaint

3 1. Defendants deny the allegations ofParagraph 31 of Plaintifr' s Complaint

32. Paragraph 32 of Plaintiit’ s Complaint requires no response from Defendant.

33. Defendants deny the allegations of Paragraph 33 ofPlaintift's Complaint

34. Paragraph 34 of Plaintiif s Complaint contains multiple, compound and conclusory allegations;
Defendants deny the allegations ofParagraph 34 of Plaintilf s Complaint, insohr as said allegations relate to the
encumbrances taken against the property. To the extent Paragraph 34 ofPlaintiif s Complaint makes further
Sctual allegations, they are denied.

35. Paragraph 35 of Plaintitf s Complaint requires no response from Defendant.

36. Defendants deny the allegations of Paragraph 36 of Plaintilfs Complaint

37. Defendants deny the allegations ofParagraph 3 7 of Plaintift’s Complaint

3 8. Paragraph 38 of Plaintitl’ s Complaint contains legal conclusions and theory; Defendants deny
the allegations of Paragraph 38 of Plaintiifr s Complaint..

AND FOR A FIRST AFTIRMATIVE DEFENSE:

Consent by Plaintiff

39. Based upon the actions which form the basis for the claims set forth in the Complaint, and as
will be more completely demonstrated at trial, Plaintiif agreed to, and participated in, those actions which
Plaintilf now claims to have caused injury or damage Since such participation and consent were given
knowingly and voluntarily, Plaintilf s claims are invalid.

40. As examples and contrary to the allegations set forth in Paragraphs 8 through 10 inclusive, it

Page - 4 - I)EFENDANTS’ ANSWER, WITH AFFIRMATIVE DEFEN SES

CaS€ 18-03114-tmb DOC 5 Filed 12/11/18

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

was - in hot - Plaintiff who approached Defendant Dana Popick with the proposal of a joint venture to develop
Plaintilfs property, it was Plaintitf who proposed that Defendant Dana Popick should purchase the property
nomhim, it was Plaintiif who proposed that the property could be divided into six lots for development and it
was Plaintilf who proposed the sale price of$600,000.

41. Further, Plaintiif understood - as would any reasonable person in his position - that the transfer
of interest in the Property needed to be clear and unequivocal as a matter of course, in order that Defendant
Dana Popick could obtain the necessary bank iinancing to develop and subdivide the property.

AND FOR A SECOND AFFIRMATIVE DEFENSE:

Uncle an Hands

42. The Plaintitl's claims are baired, in whole or in part, by the doctrine of unclean hands.

Plaintitf is attempting to benefit nom his own wrongdoing; Plaintiif through his past actions, has breached the
clean hands requirement and its wrongful and illegal conduct preclude Plaintiffh”om seeking to invoke the
court's equitable jurisdiction

AND FOR A THIRD AFF.[RMATIVE DEFENSE:

Fraud

43. All or part of the actions or omissions alleged to have caused Plaintiff’ s claimed injuries,
resulted from i'aud, deceit and/or misrepresentation by Plaintiif

AND FOR A FOURTH AFFIRMATIVE DEFENSE:

Assumption of Risk

44. Assuming, solely for the sake of argument, that there was a compensable injury which occurred
to Plaintiif Plaintiif knew about the risk, and voluntarily undertook the risk that led to the damages complained
of in this case. Plaintilf therefore knowingly and volmitaiily assumed any and all risks at issue in this case, and
such assumption of the risk bars in whole or in part the damages Plaintitl` seeks to recover herein

AND FOR A FIFTH AFFIRMATIVE DEFENSE:

Plaintiff’s Comparative F ault

45 . Plaintiif was at fault in how he conducted his affairs relative to the incidents described in its

Page - 5 - DEFENDANTS’ ANSWER, WITH AFFIRMATIVE DEFENSES

CaS€ 18-03114-tmb DOC 5 Filed 12/11/18

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

Complaint Such fault caused or contributed to the damages complained of in this case. At all times material
herein, Plaintitf was negligent, careless and at fault, and conducted itselfso as to contribute substantially to his
alleged injuries and damages Such negligence, carelessness, and fault of Plaintiif bars in whole or in part the
damages which Plaintid seeks to recover herein

AND FOR A SIXTH AFF.IRMATIVE DEFENSE:

Failure to State a Cause of Action

46. The Complaint fails to state suificient @cts to sustain a cause of action against Defendants, and

is therefore deficient on its iace.

WHEREFORE Defendants Dana Leonard Popick and Kimberly Cae Popick pray this Court for relief
as follows:

l. That Plaintiif take nothing on his claims against them; and

2. F or Judgrnent and a l\/loney Award in their favor and against Plaintiff for their reasonably-incurred
fees, costs, and disbursements herein, including reasonable attorney fees, if any; and

3. F or such other relief as the court may deem appropriate

DATED, this § et ij day ofDecember, 2018.

I&MBWV £W;/

Dana leonard Popick, Defenddnt Pro Se

 
        

K H»er Ca 'opick, ' '
ooker Court
Beaverton, Oregon 97003
(503) 332-0861

Page - 6 - DEFENDANTS’ ANSWER, WITH AFFIRMATIVE DEFENSES

CaS€ 18-03114-tmb DOC 5 Filed 12/11/18

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

TRUE COPY CERTIFICATE/CERTIFICATE OF MAILING

STATE OF OREGON )
) ss.
County of Multnomah )

l/we HEREBY CERTIFY that I/we have prepared the foregoing copy ofDEFENDANTS ’ ANSWER,
WITHAFFIRMA TIVE DEFENSES, and have carefully compared the same with the originals thereof and
that each such copy is a true and correct copy of the original thereof and of the whole thereof

 
  

Dana Leon Popick, Defendant/'Pro Se

M/Mt/Av"{ (D - /Q>h/Zz:/f

ijberly Ca/F’opi§k, Defendan(Pro Se

 

 

 

Date:

I/we HEREBY CERT[FY that l/we served the attached: DEFENDANTS ’ANSWER, WY_TH
AFFIRMA TIVE DEFENSES , on the respective parties and/or attorneys for parties whose names and
addresses appear below, which, as to each such party or attorney, is the regular office address or the address
last given on a paper filed by him/her in the above entitled cause and served on me/us, on the date hereinabove
indicated, by depositing in the Post Oflice at Beaverton, Oregon, or by facsimile transmission or by email
transmission at the facsimile number or email address normally utilized by said attorney or party in the regular
conduct of business or by any combination thereof true copies of said documents certified by me/us to be

such, addressed to said party or attorney at said address /C
lau/affect WMM

Dana Leonard Popick, Defendant Pfo Se

;% y ap Popick, l3efe ant Pro Se

2(;?133 SWPool(er Court
B averton, Oregon 97003
(503) 332-0861

 
 
   

 

Troy G. Sexton

Attomey at Law

117 SW Taylor Street, Suite 300
Portland, Oregon 97204
Facsirnile: (503) 417-0528

Attorney for Plaintiif

Page -1- True Copy Certificate/Certitlcate of Mailing

CaS€ 18-03114-tmb DOC 5 Filed 12/11/18

 

